Plaintiff in error was convicted in the county court of Creek county in two cases for the crime of having possession of intoxicating liquor with intent of selling the same, and was on the 12th day of November, 1909, in one case sentenced to pay a fine of $300 and be imprisoned in the county jail for 60 days, and in the other case he was sentenced to pay a fine of $50 and be imprisoned in the county jail for 30 days, from which judgments he appealed. On April 5, 1910, while said appeals *Page 645 
were pending, Acting Governor Bellamy granted him an unconditional pardon in each case, and he has filed a certified copy of the same in this court. The facts as to the pardon in these cases are the same as in the case of Hollis Gilmore v.State, ante, p. 639, 108 P. 416, and the principles of law are the same, and the decision the same. Therefore it is considered that said appeals be, and the same are, hereby dismissed, and the cases remanded to the county court of Creek county.